OSS-is
                                        ELECTRONIC RECORD



CCA #       09-13-00104-CR                                    OFFENSE:            Official Oppression

STYLE:      Daniel Diaz v. The State of Texas                 PUNISHMENT:         1 year county jail

                                                              COUNTY:             Liberty

TRIAL COURT:             253rd District Court                              Appellant's                 MOTION
TRIAL COURTS:            CR29411                                  FOR REHEARING IS:          OVERRULED
TRIAL COURT JUDGE:       Judge Chap B. Cain III                   DATE:         12-10-14

DISPOSITION:       AFFIRMED                                       JUDGE:        PER CURIAM




DATE:         12-10-14

JUSTICE:      LeanneJohnson            PC     NO        S   YES

PUBLISH:      NO                       DNP:       YES


CLK RECORD:        04-11-13                                 SUPP CLK RECORD:

RPT RECORD:        05-29-13                                 SUPP RPT RECORD:          09-27-13
STATE BR:          01-21-14                                 SUPP BR:
APP BR:            12-03-13                                 PRO SE BR:




                              IN THE COURT OF CRIMINAL APPEALS
                                                                                             035-15
ELECTRONIC RECORD                                                      CCA #                PD-0035-15



          A??ELIAN ^Petition                                           Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                    DATE:

                                                                       JUDGE:

DATE:         Odlltf/z-O/jr                                            SIGNED:                           PC:

JUDGE:             fHA U^VUi^-                                         PUBLISH:                         DNP:




                   MOTION FOR REHEARING IN                             MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                                     ON

JUDGE:                                                                 JUDGE: